Citation Nr: 0004249	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-28 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder involving internal derangement with lateral meniscus 
tear and anterior cruciate ligament (ACL) tear.

2.  Entitlement to an increased (compensable) original 
disability rating for service-connected residuals of 
cellulitis, left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1996 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of 
cellulitis, left lower leg, assigning a noncompensable (0 
percent) disability rating.  In that decision, the RO also 
denied a claim by the veteran seeking entitlement to service 
connection for a left knee disorder involving internal 
derangement with lateral meniscus tear.

The veteran submitted a claim seeking entitlement to a 
temporary total disability rating for convalescence due to 
left knee surgery in March 1998.  No response from the RO is 
of record.  Therefore, that claim is referred back to the RO 
for proper action.

The issue of entitlement to an increased disability rating 
for the veteran's service-connected residuals of cellulitis, 
left lower leg, is addressed in the REMAND portion of this 
opinion.

Initially, the veteran had requested a personal hearing in 
connection with this appeal; however, the veteran 
subsequently withdrew this request in written correspondence 
dated in March 1998.


FINDINGS OF FACT

1.  The claims file contains no evidence indicating that the 
veteran incurred a left knee disorder involving internal 
derangement, lateral meniscus tear, or ACL tear, or any other 
left knee injury, during service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for a left knee 
disorder involving internal derangement with lateral meniscus 
and ACL tears is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a left knee disorder, 
involving internal derangement with lateral meniscus and ACL 
tears, and, therefore, there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no left knee problems at the 
time of the veteran's entry into service, according to an 
April 1996 induction medical examination report.  Outpatient 
records show no complaints of, treatment for, or diagnosis of 
any left knee problems.  Records do show treatment for 
cellulitis of the left lower leg beginning in June 1996.  It 
was in an area of the veteran's left shin, extending 
proximally to nearly the level of fibular head and distally 
to just below lateral malleolus.  It involved tenderness, 
swelling, and erythema.  A July 1996 clinical record shows 
that physical examination revealed negative tests for 
meningitis and a full range of motion of the left knee and 
ankle.  The veteran reported that the problem was of sudden 
onset and denied any history of trauma.  The wound was 
irrigated and drained.  The veteran was discharged from 
service, effective October 1996; a separation medical report 
is not available.

Subsequent to service, a February 1997 private physical 
examination report indicates that, according to the veteran, 
he twisted his left knee during military training.  The knee 
"went out" in July 1996.  Diagnosis was anterior cruciate 
ligament (ACL) tear.

A February 1997 VA examination report indicates, as medical 
history provided by the veteran, that he injured his left 
knee during a fall while on an obstacle course in June 1996.  
Physical examination revealed bilateral genu valgus 
deformity.  There was severe anterior instability of the left 
knee.  There was severe medial and lateral posterior 
instability upon stress valgus and varus.  There was moderate 
muscle atrophy of the left quadriceps, positive patella 
grinding, and tenderness to palpation.  Range of motion was 0 
to 125 degrees, with exquisite pain on all movements of the 
knee.  Diagnosis, after magnetic resonance imaging (MRI) and 
X-rays, was "left knee internal derangement with posterior 
horn lateral meniscus tear."

VA outpatient records from January 1998 to March 1998 show 
that the veteran was seen for evaluation of his left knee 
disorder.  A March 1998 record indicates an impression of ACL 
tear.  A March 1998 VA operative report indicates that the 
veteran underwent surgical ACL reconstruction.

A March 1998 lay statement from the veteran's spouse reflects 
that he had a left leg accident in service and that his 
cellulitis was treated during service, but that the veteran 
was told that his ligaments would have to be treated by VA 
because he was being discharged.

A March 1998 Statement in Support of Claim, VA Form 21-4138, 
submitted by the veteran,  that he incurred both his 
cellulitis and left knee disorder during the same accident in 
service and that, therefore, both conditions should be 
service-connected.

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds ample, competent evidence that the 
veteran currently has a left knee disability.  Recent VA 
medical records show diagnoses of and treatment for internal 
derangement of the left knee, involving lateral meniscus and 
ACL tears.  Therefore, the Board finds that the first element 
of a well grounded claim has been met.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 506.

The second prong of a well-grounded claim is that of an 
inservice injury.  In this regard, the Board finds no 
competent evidence that the veteran had any injuries to the 
left knee during service.  Service medical records are 
entirely negative for any complaints of, treatment for, or 
diagnosis of any left knee disorders.  The veteran was 
treated for cellulitis of the left lower leg during service, 
for which he was granted entitlement to service connection.  
However, that condition did not involve the left knee and no 
evidence suggests that it is related to his left knee 
disorder.

The Board has given careful consideration to the veteran's 
and his spouse's lay statements to the effect that he twisted 
his left knee during an accident on an obstacle course in 
service on or about July 1996.  The veteran specifically 
states that his cellulitis and left knee disorder were 
incurred during the same incident.  However, neither he nor 
his spouse is competent to conclude that he incurred internal 
derangement of the left knee with lateral meniscus and ACL 
tears in service.  Such a conclusion is a medical diagnosis 
and, thus, can only be made by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492  (1992) (Appellant 
cannot meet the burden imposed by 38 U.S.C.A. §  5107(a) as 
to a relationship between his disability and service because 
lay persons are not competent to offer medical opinions).  In 
addition, although some of the medical records note a history 
of an inservice knee injury in 1996, this is not competent 
evidence for purposes of a well-grounded claim because it is 
just lay history provided by the veteran.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995)  ("Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' satisfying the 
Grottveit[ v. Brown, 5 Vet. App. 91 (1993)] requirement" as 
to determination of well-groundedness, "and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").

In any event, the actual medical evidence actually rebuts any 
conclusion that the veteran incurred a left knee disorder 
during service.  As stated above, there are numerous medical 
records detailing the history, treatment, and diagnosis of 
the veteran's cellulitis.  However, none of them show any 
complaint of or treatment for any left knee injuries.  In 
fact, they indicate, as medical history provided by the 
veteran, that his cellulitis was of "sudden onset" with 
"no history of trauma," not that it was incurred during an 
obstacle course accident.  Records show that medical 
professionals thought his problems might have been due to 
meningitis or an insect bite, not a twisting injury.

Overall, the Board finds no evidence of any left knee injury 
or other knee problem during service.  With no such evidence, 
the veteran has not presented a well grounded claim.  
38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. § 3.303  
(1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

IV.  Conclusion

In light of the above, his claim seeking entitlement to 
service connection for a left knee disorder must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for a left 
knee disorder, involving internal derangement with lateral 
meniscus tear and ACL tear, is denied as not well grounded.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased original disability rating for residuals of left 
leg cellulitis is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)  (West 1991).  A well-grounded claim is 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  Here, the veteran's claim is well grounded because 
he is service-connected for left leg cellulitis and has 
appealed the initial grant of less-than-complete benefits.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

Here, the Board recognizes that the veteran underwent VA 
examination in February 1997.  However, that examination 
focused only on his left knee disorder, involving meniscal 
and ACL tears.  The report of that examination provides no 
information pertaining to objective medical evaluation of his 
service-connected cellulitis.  It merely indicates that he 
had "residuals [of] left leg cellulitis, status post 
incision and drainage with a residuals scar" and that it was 
"healed."

In light of the above, the Board finds that VA examination of 
the veteran's left leg cellulitis should be conducted.  This 
is necessary in order to provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim can 
be made.  38 C.F.R. §§ 3.326, 3.327  (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify any additional sources of recent 
treatment received for his service-
connected residuals of cellulitis, left 
lower leg, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
examination of his left lower leg to 
determine the presence, nature, and 
severity of any residuals of cellulitis 
for VA disability compensation rating 
purposes.  He must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for it.  
If he fails to report for the 
examination, this fact should be 
documented in the claims folder.  The 
claims folder must be made available for 
review by the examiner prior to the 
examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examiner deems necessary should be 
performed.

The examiner should identify 
diagnostically all symptoms which are 
manifestations of the veteran's service-
connected residuals of cellulitis.  
Specifically, the examiner is to 
determine (1) whether or not there is any 
residual scar and, if so, whether it is  
poorly nourished, has repeated 
ulceration, or is tender and painful on 
objective demonstration; and (2) whether 
or not, and to what extent, the residuals 
of cellulitis limit the function of any 
affected parts due to, e.g., swelling, 
erythema, or pain.  The examiner should 
make sure to distinguish those symptoms 
attributable to his cellulitis from those 
of other, nonservice-connected 
disabilities, such as his left knee 
disorder, status post ACL reconstruction.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  After the above action has been 
completed, the RO should review the 
veteran's claim of entitlement to an 
increased (compensable) original 
disability rating for residuals of 
cellulitis, left lower leg, with 
consideration of all the evidence of 
record, to determine if any change is 
warranted in its prior decision.  Review 
should be accomplished in compliance with 
Fenderson v. West, 12 Vet. App. 119, 126  
(1999) (separate ratings can be assigned 
for separate periods of time based on the 
facts found, a practice known as 
"staged" ratings).

5.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  The purpose of 
this REMAND is to fulfill VA's duty to assist.  The veteran 
needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



